Citation Nr: 0831474	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-06 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for fracture of the 
right thigh with intramedullary rod and mild degenerative 
joint disease of the hip and knee, rated 10 percent from May 
7, 2003 and 20 percent from October 18, 2007.

2.  Entitlement to an increased rating for bone graft of the 
right iliac crest, rated 10 percent from May 7, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which assigned an increased rating 
of 10 percent for fracture of the right thigh with 
intramedullary rod with mild degenerative joint disease of 
hip and knee, effective May 7, 2003.  The RO also continued a 
noncompensable evaluation for bone graft of the right iliac 
crest.  In March 2007, the Board remanded the case to the RO 
via the Appeals Management Center (AMC) to obtain medical 
records and conduct new VA examinations.  In February 2008, 
the RO assigned an increased evaluation of 20 percent for 
fracture of the right thigh, effective October 18, 2007, and 
an increased evaluation of 10 percent for bone graft of the 
right iliac crest, effective May 7, 2003.

In August 2008, the veteran's representative filed a claim 
for a temporary total evaluation due to surgery performed in 
November 2007.  This issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  For the period from May 7, 2003 to October 17, 2007, 
fracture of the right thigh with intramedullary rod and mild 
degenerative joint disease of the hip and knee has manifested 
no more than slight knee and ankle disability.

2.  For the period from October 18, 2007 to January 9, 2008, 
fracture of the right thigh with intramedullary rod and mild 
degenerative joint disease of the hip and knee has manifested 
no more than moderate knee and ankle disability.

3.  For the period from January 10, 2008 to the present, 
fracture of the right thigh with intramedullary rod and mild 
degenerative joint disease of the hip and knee has manifested 
a marked knee and ankle disability.

4.  Residuals of the bone graft of the right iliac crest 
consist of scars that are superficial and painful on 
examination but do not cause limited motion.


CONCLUSIONS OF LAW

1.  From May 7, 2003 to October 17, 2007, the criteria for a 
rating in excess of 10 percent for fracture of the right 
thigh with intramedullary rod and mild degenerative joint 
disease of the hip and knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.71a, DC 5255 (2007).

2.  From October 18, 2007 to January 9, 2008, the criteria 
for a rating in excess of 20 percent for fracture of the 
right thigh with intramedullary rod and mild degenerative 
joint disease of the hip and knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 4.1, 4.7, 4.71a, DC 5255 (2007).

3.  From January 10, 2008 to the present, the criteria for a 
rating of 30 percent for fracture of the right thigh with 
intramedullary rod and mild degenerative joint disease of the 
hip and knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.71a, DC 
5255 (2007).

4.  The criteria for a rating in excess of 10 percent for 
bone graft of the right iliac crest have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 7801-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal involves the veteran's claim that the severity of 
his service-connected right thigh, hip, and knee disabilities 
warrant higher ratings.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

I.  Right thigh, hip, knee

The veteran fractured his right femur in a motor vehicle 
accident in 1966.  He was hospitalized and an intramedullary 
rod was implanted with a bone graft applied around the 
fracture site.  At the December 2006 Board hearing, the 
veteran's representative argued that separate ratings should 
be assigned for the right hip and right knee.  The Board 
finds this inappropriate because the medical evidence shows 
that the status post femur fracture causes the hip and knee 
disability, which is contemplated fully by Diagnostic Code 
5255 of the rating schedule.

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of femur, with false 
joint; or fracture of shaft or anatomical neck of femur with 
nonunion, without loose motion, weight bearing preserved with 
aid of brace, warrants a 60 percent evaluation.  The highest 
rating available under that code, 80 percent, is warranted 
for fracture of shaft or anatomical neck of femur, with 
nonunion, with loose motion (spiral or oblique fracture). 

A.  From May 7, 2003 to October 17, 2007

The veteran underwent a VA examination in June 2003.  X-rays 
revealed excellent healing of the femur fracture with some 
calcification on the tip of the implanted rod.  The hip joint 
was noted as normal.  The veteran had normal gait and 
posture.  He could bear full weight on either lower 
extremity.  He had normal ranges of motion in the right hip 
and right knee.  When the VA examiner conducted a forced 
internal rotation of the right lower extremity, the veteran 
reported discomfort in the lateral aspect of the right femur.  
There was marked tenderness to deep palpation in the right 
buttocks.  The VA examiner's impression was that the veteran 
had a symptomatic callus of the right femur secondary to the 
service-connected fracture and surgical procedure.  The VA 
examiner recommended removing the rod.

Prior to the VA examination, the veteran was examined by his 
private physician, Dr. Murphy, in April 2003.  Dr. Murphy, a 
board certified orthopedic surgeon, recommended leaving the 
rod in place at that time because it was relatively 
asymptomatic.

In March 2005, Dr. Murphy reported that the veteran has some 
intermittent symptoms in the right knee consistent with 
chondromalacia and degenerative joint disease.  Dr. Murphy 
states that because of the severity of the right femur 
fracture, it would be reasonable to conclude that there would 
have been associated incidental trauma to the right knee.

The veteran underwent another VA examination in July 2005.  
This examination was primarily for his left knee, but the 
veteran also reported pain in the right thigh.

The symptoms during this period constitute slight hip and 
knee disability and correlate to a 10 percent rating under DC 
5255.

B.  From October 18, 2007 to January 9, 2008

Another VA examination was conducted in October 2007.  X-rays 
showed moderate degenerative changes in the right hip.  There 
was pain in the knees with prolonged standing or coming down 
stairs.  The condition of the right knee causes significant 
effects on general occupational activities including 
decreased mobility, decreased manual dexterity, problems with 
lifting and carrying, decreased strength, and pain.  These 
symptoms constitute moderate hip and knee disability and 
correlate to a 20 percent rating under DC 5255.

C.  From January 10, 2008 to present

The veteran underwent another VA examination in January 2008.  
This examination followed an operation conducted in November 
2007 to remove part of the intramedullary implant.  The 
January 2008 VA examiner reported that the veteran could only 
stand for 15 to 30 minutes and was unable to walk more than a 
few yards.  These functional limitations constitute a marked 
hip and knee disability and warrant a 30 percent rating under 
DC 5255.

II.  Bone graft, right iliac crest

The veteran underwent a bone graft surgery to treat the 
injury to his right femur.  Bone was taken from the right 
iliac crest.  Scars resulted.

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118. 

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  Note (1) 
to Diagnostic Code 7804 provides that a superficial scar is 
one not associated with underlying soft tissue damage.  Note 
(2) provides that a 10-percent rating will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable rating.  38 C.F.R. § 
4.118.  Diagnostic Code 7804 also directs the rater to see 38 
C.F.R. § 4.68 (amputation rule).  38 C.F.R. § 4.118. 
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part.  38 C.F.R. 
§ 4.118.


The veteran underwent a VA examination of his scars in 
January 2008.  The VA examiner noted three scars:  posterior 
hip scar measuring three inches; lateral thigh scar measuring 
six inches; and right groin scar measuring five inches at the 
belt line.  All scars are tender to palpation.  The veteran 
is entitled to a rating of 10 percent under DC 7804 because 
the scars are superficial and are painful upon examination.  
There is no evidence that the scars cause limitation of 
motion.  

III.  Duties to notify and assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (1994).  

The RO's May 2003 notice letter described the evidence 
necessary to file claims for an increased rating, and met all 
the requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim are received by VA.  The 
Board acknowledges that the veteran was not given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), until April 2007.  To whatever extent 
Dingess or the recent decision of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), concerning the specific notice to be 
given in claims for increase, requires more extensive notice, 
the Board finds no prejudice to the appellant in proceeding 
with the present decision.  He appealed the disability 
evaluation assigned.  He was given the specific requirements 
for an increased rating for the disability at issue in the 
rating decision and in the statement of the case, so he has 
actual notice of those criteria.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including VA treatment records and VA examinations.

	
ORDER

Entitlement to an increased rating in excess of 10 percent 
from May 7, 2003 and 20 percent from October 18, 2007 to 
January 9, 2008 for fracture of the right thigh with 
intramedullary rod and mild degenerative joint disease of the 
hip and knee is denied.

An increased rating of 30 percent, and no higher, effective 
January 10, 2008, for fracture of the right thigh with 
intramedullary rod and mild degenerative joint disease of the 
hip and knee is granted, subject to the regulations governing 
the award of VA monetary benefits.  

Entitlement to an increased rating in excess of 10 percent 
for bone graft of the right iliac crest is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


